DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “A method for adding at least one bump to a solder pad, the method comprising: additively applying a surface treatment to the solder pad to produce the at least one bump on the solder pad” and “applying a second surface treatment to the surface treatment, the second surface treatment comprising an organic solderability preservative” in combination with the remaining claimed features.
Regarding claim 13, the prior art does not disclose “a surface treatment additively applied to the metal layer, the surface treatment comprising at least one bump” and “a second surface treatment applied to the surface treatment, the second surface treatment comprising an organic solderability preservative” in combination with the remaining claimed features.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899